 

Exhibit 10.3

 

PROFESSIONAL SERVICES AGREEMENT

 



This Professional Services Agreement (“Agreement”), is entered into as of
January 6, 2013 (the “Effective Date”) by and between AllDigital, Inc., a
California Corporation with its principal place of business at 220 Technology
Drive, Suite 100, Irvine, CA 92618 (“Company”) and Broadcast International,
Inc., a Utah Corporation, with its principal place of business at 7050 Union
Park Center #600, Salt Lake City, Utah 84047 (“Customer”).

 

WHEREAS, Company has particular knowledge and skills that Customer wishes to
obtain in the form of certain services to be provided by Company to Customer;
and

 

WHEREAS, Company is willing and able to perform such services for Customer on
the terms and subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, Company and Customer agree as follows:

 

1.SERVICES.

 

Company shall provide to Customer during the term of the respective Order Form
the services (“Services”) described in any Order Form attached to this Agreement
or otherwise executed by both Company and Customer and identified as a Order
Form for this Agreement (an “Order Form”). Any such Order Form is incorporated
in this Agreement by this reference and made a part hereof as if set forth
herein. Customer acknowledges that the Services provided under this Agreement
are nonexclusive, and nothing in this Agreement shall limit in any manner
Company’s rights to market and provide services of a similar nature or
substantially similar to the Services to any other person or entity.

 

2.PAYMENT OF FEES; TAXES.

 

2.1 Payment of Fees. During the term of each Order Form, Customer shall pay to
Company as compensation for the Services the fees, and any reimbursement
amounts, in the amounts and at the times set forth in Order Form attached to
this Agreement and incorporated herein by this reference. All fees and
reimbursements shall be paid in U.S. dollars, without offset or deduction, to
the address or the account specified by Company, in accordance with the payment
schedule set forth in the Order Form, or, if no payment schedule is specified,
no later than thirty (30) days after the date of the Company invoice. Except for
Section 4.3, all fees and reimbursements that Customer pays to Company under
this Agreement shall be nonrefundable. Any and all amounts not received by
Company by their due date shall accrue interest at the rate of one and a half
percent (1.5%) per month, compounded monthly, or the maximum legal rate allowed
by law, whichever is less.

 

2.2 Taxes. The fees, costs, and/or other compensation to be paid by Customer to
Company with respect to the Services are exclusive of all applicable taxes, and
Customer agrees to pay all applicable federal, state, local, and foreign sales,
use, value-added, alternative, add-on minimum, transfer, property, franchise,
license, excise, import, export, registration, and other taxes, duties, tariffs,
and fees associated with its receipt of the Services, but excluding any taxes on
Company’s net income, capital, or gross receipts.

 

3.Independent Contractor Status

 

The parties are independent contractors and will have no power or authority to
assume or create any obligation on behalf of each other. This Agreement will not
be construed to create or imply any partnership, agency or joint venture.
Without limiting the foregoing, neither party shall be entitled to any of the
rights or benefits afforded to employees of the other party, including
disability or unemployment insurance, workers’ compensation, medical insurance
or any other employment benefit.

 

1

 





 

4.Term AND TERMINATION of Agreement

 

4.1 Term. This Agreement shall become effective as of the Effective Date of the
earliest Order Form and remain in effect until terminated in accordance with
this Section 4 (the “Term”). With respect to each Order Form, unless otherwise
specified therein, upon expiration of the initial term of an Order Form, such
Order Form will automatically renew for an additional three month period unless
and until either Company or Customer notifies the other party in writing of its
intent to terminate such Order Form at least thirty (30) days prior to the
expiration of the then current term of such Order Form. If no initial term is
specified in each Order Form, the initial term for such Order Form shall be for
a period of one (1) year. Notwithstanding anything to the contrary, the
termination of the Agreement will not apply to any Order Form then in effect and
this Agreement will continue to apply to any such Order Form as if not
terminated until such time as both Company and Customer have performed all of
their obligations with respect to such Order Form or such Order Form is
terminated in accordance with its terms.

 

4.2 Early Termination. This Agreement (and/or any Order Form) may be terminated
immediately by either Customer or Company for breach upon the occurrence of an
Event of Default by the other party, in addition to any other termination
provisions set forth in any Order Form. An “Event of Default” for either party
shall mean (i) the breach by such party of any of any term or condition of this
Agreement, inclusive of any Order Form, which breach has not been cured within
30 days after such party has received written notice thereof; or (ii) if all or
a substantial portion of the assets of such party are transferred to an assignee
for the benefit of creditors, to a receiver or to a trustee in bankruptcy, or a
proceeding is commenced by or against such party for relief under bankruptcy or
similar laws and such proceeding is not dismissed within 60 days, or such party
is adjudged bankrupt.

 

4.3 Effect of Termination. Upon expiration or termination of this Agreement for
any reason, any amounts owed to Company under this Agreement before such
termination will be immediately due and payable, and each party shall return to
the other all property (including any Confidential Information) of the other
party in its possession or control. Company will promptly cease performing all
Services, and all Customer access to the Services shall be immediately
suspended; provided, however, that Customer shall be entitled to retain all work
product and documents related to the Services. In the event this Agreement is
terminated as a result of a material breach of this Agreement by Company, (i)
Customer shall be entitled to a pro rata refund of fees paid based on the
percent of the period remaining from the date of such termination until the next
payment installment is due and (ii) Customer shall have no obligation to make
any future payments after such date of termination. In the event this Agreement
is terminated by Company as a result of an Event of Default by Customer,
Customer shall continue to be obligated to make all past and future payments,
when due, as set forth in the applicable Order Form; provided, that Customer
shall only be obligated to make payments for Services actually performed by
Company. The following provisions of this Agreement shall survive the
termination or expiration of this Agreement: Sections 2, 4-7, 9-10, and 12-18.
The foregoing shall not limit the right of any non-breaching party to pursue all
remedies available at law or equity in connection with an Event of Default by
the other party.

 

5.Inventions

 

Customer agrees that all Inventions (as defined below) owned by the Company on
the Effective Date or which Company makes, conceives, reduces to practice or
develops (in whole or in part, either alone or jointly with others) during
Company’s work on behalf of Customer under the Agreement shall be the sole
property of Company. Customer and Company expressly agree that any such
Inventions are not “works made for hire” for purposes of the Copyright Act of
1976, as amended, and that Company shall be deemed to be the author and owner of
all such Inventions. “Inventions” means and includes any invention, discovery,
improvement, design, machine, device, apparatus, software, designs, information,
know-how, composition, process, plan, idea, work of authorship, formula,
pattern, compilation, program, method, technique, improvement, development, mask
works, trademarks, service marks, or trade secrets. Customer represents and
warrants that it is not and will not become a party to any agreement that would
require it to assign to any other person or entity the copyrights, patent rights
or other such rights to the Inventions. Customer hereby irrevocably assigns to
the Company free of encumbrance and restrictions, all right, title and interest
in and to, and hereby forever waives and agrees never to assign, any and all
right, title and interest, including Moral Rights, which Customer may have in or
with respect to any Inventions. “Moral Rights” mean any rights to claim
authorship of an invention, to object to or prevent the modification of any
Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is denominated or generally referred to as a “moral
right.” The Inventions shall belong to the Company whether or not patent,
trademark or copyright applications were or are filed thereon.

 

2

 



 

6.Confidential Information/ Non-Disclosure

 

6.1 In connection with this Agreement, either Company, or Company’s direct or
indirect clients, on the one hand, or Customer, or Customer’s direct or indirect
clients, on the other hand, (each, a “Disclosing Party”) may have cause to
furnish or make available certain Confidential Information of the Disclosing
Party to the other party (the “Receiving Party”). The term “Confidential
Information” means any materials, intellectual property, technical data,
know-how or any other information (including, without limitation, information
relating to research, products, software, services, development, inventions,
methodologies, processes, engineering designs or architectures, techniques,
customers, pricing, internal procedures, business and marketing plans or
strategies, finances, employees and business opportunities) disclosed by the
Disclosing Party to the Receiving Party, either directly or indirectly, in any
form whatsoever (including, without limitation, in writing, in machine readable
or other tangible form, orally or visually): (i) that has been marked as
confidential or proprietary; (ii) whose confidential nature has been made known
by the Disclosing Party, in writing or orally; or (iii) that due to its
character, nature, or method of transmittal, a reasonable person under like
circumstances would treat as confidential.

 

6.2 The term “Confidential Information” shall not include any information that:
(i) becomes available to the public through no breach of this Agreement; (ii)
was previously known by the Receiving Party without an obligation to hold it in
confidence; (iii) is received from a third party or otherwise becomes available
to the Receiving Party on a non-confidential basis, from a source other than the
Disclosing Party, which the Receiving Party does not, in good faith, believe is
prohibited from disclosing such information to the Receiving Party by any
obligation to the Disclosing Party or otherwise, (iv) is required by law, rule
or regulation to be disclosed, but only to the extent and for the certain
purposes of such required disclosure; or (v) is authorized in advance and in
writing for release by the Disclosing Party, but only to the extent of such
authorization.

 

6.3 A Disclosing Party shall have the right to correct any inadvertent failure
to designate information previously provided to the Receiving Party as
Confidential Information. The Receiving Party shall from that time forward treat
such information as Confidential Information. Except as otherwise indicated in
this Agreement, the terms “Disclosing Party” and “Receiving Party” include all
Affiliates of the Disclosing Party and Receiving Party, respectively. An
“Affiliate” means any person, partnership, joint venture, corporation, limited
liability company, or other form of enterprise, domestic or foreign, including
without limitation subsidiaries, that directly or indirectly control, are
controlled by, or are under common control of or with either of the parties. For
purposes of this Agreement, the end-user customer groups identified in the Order
Form are Affiliates of Customer.

 

6.4 The Receiving Party agrees that: (a) it shall keep confidential and
proprietary, not disclose to any third party, or use for its own benefit or for
the benefit (financial or otherwise) of any third party, any Confidential
Information except to the extent expressly permitted by this Agreement or to the
extent required for Company to provide the Services under this Agreement; (b) it
shall protect Confidential Information from unauthorized use or disclosure with
at least the same degree of care used to protect its own, or other of its
current and past clients’, confidential and proprietary information; (c) all
Confidential Information, including any permitted copies, shall remain the
property of the Disclosing Party; (d) it shall restrict disclosure of the
Confidential Information to employees (including the Receiving Party and other
representatives of the Receiving Party who are legally bound to protect the
Confidential Information by terms substantially similar to those included in
this Agreement) of the Receiving Party with and to the extent they have a “need
to know” and otherwise not disclose to any other entity (e) it shall copy
Confidential Information only as necessary for those employees of the Receiving
Party who are entitled to receive it, and that all confidentiality notices shall
be reproduced in full on all such copies; (f) if Confidential Information
comprises software, it shall not reverse engineer, decompile, or disassemble any
software disclosed or provided by the Disclosing Party; and (g) it shall
promptly provide the Disclosing Party with notice of any actual or threatened
breach of the terms of Section 6.

 



3

 



 



6.5 No patent, copyright, trademark or other proprietary right or Invention is
hereby licensed, granted or otherwise transferred by this Agreement or any
disclosure hereunder, except to the extent of any express grant set forth in
this Agreement, inclusive of an Order Form, or a license to Company to use
Customer’s intellectual property as reasonably required by Company in order to
perform the Services during the Term. No warranties of any kind, including
without limitation, as to the accuracy or completeness of the Confidential
Information, are given with respect to the Confidential Information disclosed
under this Agreement, except that each Disclosing Party warrants that it has the
authority to make the disclosures contemplated hereunder.

 

6.6 The Receiving Party agrees that within five (5) business days of the
Disclosing Party’s request, all documents and other materials which contain or
embody any Confidential Information will be destroyed or delivered by the
Receiving Party to the Disclosing Party.

 

6.7 The parties agree that the Confidential Information is valuable information,
the unauthorized disclosure of which would cause irreparable harm for which
there may be no adequate remedy at law. The parties accordingly agree that the
Disclosing Party shall be entitled, without waiving any rights or remedies
otherwise available at law, in equity or by statute, to seek injunctive relief
in the event of a breach or intended breach of this Agreement and that such
relief may be obtained in any court of competent jurisdiction.

 

6.8 The Receiving Party’s confidentiality obligations hereunder shall be
effective as of the date first written above and shall continue during the term
of this Agreement and for a period of three years after any expiration or
termination of the Agreement (except that personal identifying information,
including social security numbers, credit card and bank account numbers and
similar information, shall be kept confidential indefinitely), or for any
reasonable period thereafter to the extent the particular provisions reasonably
require continued confidentiality.

 

7.NON-SOLICITATION

 

During the Term of this Agreement and for one year following the end of the
latest Order Form related to this Agreement, Customer will not directly or
indirectly recruit, solicit or hire any employee or consultant of the Company,
or induce or attempt to induce any employee or consultant of the Company to
terminate his or her employment or consulting arrangement with, or other cease
his or her relationship with, the Company.

 

8.COOPERATION AND ASSISTANCE; ACCEPTABLE USE.

 

8.1 Cooperation and Assistance. Customer agrees to cooperate reasonably with
Company to enable Company to perform the Services including but not limited to:
(a) providing Company with reasonable access to Customer’s personnel and
information, (b) providing Company with reasonable access to and use of
Customer’s premises, computers, servers, and/or other equipment, as necessary,
and (c) timely responding to Company’s inquiries relating to its provision of
Services, (d) all responsibilities expressly set forth in any Order Form, and
(e) continuing to maintain all hardware, software, licenses, Internet connection
and all other materials of any kind that it currently maintains in connection
with the Services or as otherwise reasonably deemed necessary by Company in
order for Company to provide the Services. Company shall be excused from
providing any of the Services during any period Customer is in breach of this
Section 8.1.

 

4

 

 

8.2 Acceptable Use. Customer agrees to be bound at all times by Company’s
current Acceptable Use Policy (“AUP”), and all subsequent versions that may be
modified from time to time by Company, effective when posted on Company’s
website (http://www.alldigital.com/aup) or when provided to Customer (the AUP is
incorporated herein by this reference and made a part of this Agreement). By
signing this Agreement, Customer represents that it has read and understood and
agrees to be bound by the AUP as currently in effect at any time during the
Term.

 

9.LIMITED WARRANTY AND LIMITATION OF LIABILITY.

 

9.1 Disclaimer of Warranty. THE SERVICES, AND ANY OTHER DATA AND MATERIALS
PROVIDED IN CONNECTION WITH THIS AGREEMENT BY THE COMPANY, ARE PROVIDED “AS IS”
AND “AS AVAILABLE,” WITHOUT REPRESENTATIONS OR WARRANTIES OF ANY KIND. COMPANY,
ITS LICENSORS AND SERVICE PROVIDERS (“THIRD PARTY PROVIDERS”) MAKE NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, BY OPERATION OF LAW OR
OTHERWISE, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT, SECURITY OF CONNECTIONS OR DATA, OR ANY
IMPLIED WARRANTIES ARISING OUT OF COURSE OF PERFORMANCE, COURSE OF DEALING OR
USAGE OF TRADE. COMPANY SHALL NOT BE RESPONSIBLE FOR ANY PROBLEMS WITH THE
SERVICES ATTRIBUTABLE TO: (a) THE PUBLIC INTERNET INFRASTRUCTURE OR EITHER
PARTY’S ABILITY TO CONNECT TO THE INTERNET, (b) THIRD-PARTY SITES, NETWORKS,
EQUIPMENT, SERVICES, OR RESOURCES, (c) THIRD-PARTY SOFTWARE, OR (c) ANY SERVICE,
SERVER OR FACILITY PROVIDED, OWNED BY OR FULLY OR PARTIALLY CONTROLLED BY
CUSTOMER.

 

9.2 Limitation of Liability. EXCEPT FOR EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS, OR LIABILITY ARISING FROM EITHER PARTY’S BREACH OF CONFIDENTIALITY
OBLIGATIONS, OR CUSTOMER’S BREACH OF THE AUP, NEITHER PARTY (INCLUDING THIRD
PARTY PROVIDERS) WILL BE LIABLE FOR SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY,
INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, INCLUDING DAMAGES FOR LOST DATA, DAMAGE TO SOFTWARE OR EQUIPMENT,
SERVICE INTERRUPTIONS, INABILITY TO ACCESS DATA OR SERVICES, DENIAL OF SERVICE
OR OTHER ATTACKS BY ANY THIRD PARTY, HOWEVER ARISING, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR LIABILITY ARISING
FROM CUSTOMER’S BREACH OF THE AUP OR ITS PAYMENT OBLIGATIONS, EITHER PARTY’S
BREACH OF CONFIDENTIALITY OBLIGATIONS, OR EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS, NEITHER PARTY’S (INCLUDING THIRD PARTY PROVIDER’S) LIABILITY
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL EXCEED THE AGGREGATE FEES
UNDER THE APPLICABLE ORDER FORM FOR THE PRECEDING TWELVE MONTHS (OR IN THE CASE
OF AN EVENT IN THE FIRST TWELVE MONTHS, THE FIRST TWELVE MONTHS).

 



5

 

 

10.INDEMNIFICATION

 

10.1 By Company. Company shall defend, indemnify and hold harmless Customer and
its directors, officers, employees and Agents from and against any third-party
claim (and any damages, liabilities, or expenses arising out of such claim) that
Company’s proprietary technology infringes any intellectual property right of
such third party. However, the foregoing does not apply to the extent that the
infringement is caused by any of the following: (i) the use of the Services (or
related materials) by Customer in a manner not in accordance with this Agreement
or the related documentation; or (ii) where the infringement results from
Customer’s use or modification of the Services.

 

10.2 By Customer. Customer shall defend, indemnify and hold harmless Company and
its directors, officers, employees and Agents from and against: (i) any
third-party claim (and any damages, liabilities, or expenses arising out of such
claim) that Customer’s or its Affiliates’ proprietary technology infringes any
intellectual property right of such third party, (ii) claims that the services
or business of Customer or its Affiliates violates any law, ordinance or
regulation of any jurisdiction, or (ii) any claims, liabilities, damages or
expenses arising out of a violation of the AUP by Customer or its Affiliates.

 

10.3 Procedures. The indemnifying party’s indemnification obligations under this
Section are conditioned upon the indemnified party: (a) giving prompt notice of
the claim to the indemnifying party; (b) granting sole control of the defense or
settlement of the claim or action to the indemnifying party (except that
indemnified party’s prior written approval will be required for any settlement
that reasonably can be expected to require a material affirmative obligation or
admission of, or result in any ongoing material liability to, the indemnified
party); and (c) providing reasonable cooperation to the indemnifying party and,
at the indemnifying party’s request and expense, reasonable assistance in the
defense or settlement of the claim.

 

11.FORCE MAJEURE

 

In the event performance of this Agreement or a particular task order is
prevented or interfered with by reason of acts of God, fires, floods, epidemic,
strikes, blackouts, or failures or delays of transportation or communications
networks in the region generally or any other circumstances beyond the
reasonable control and without the fault or negligence of the party affected,
the party so affected, upon giving prompt notice to the other party of the
circumstances causing its delay or failure to perform and of its plans and
efforts to implement a work-around solution, shall be excused from such
performance on a day-to-day basis to the extent of such prevention, restriction
or interference (and the other party shall likewise be excused from performance
of its obligations on a day-to-day basis until the delay, restriction or
interference has ceased), provided, however, that the party so affected shall
use its reasonable efforts to avoid or remove such causes of nonperformance and
both parties shall proceed whenever such causes are removed or cease. In the
event such delay shall extend for a period which substantially and adversely
impacts the Services, and in no event more than three (3) consecutive days, then
Company may terminate this Agreement without liability upon written notice to
Customer.

 

12.Assignment

 

Neither party may assign this Agreement (or any of its rights under this
Agreement) without the other party’s prior written consent (which consent shall
not be unreasonably withheld or delayed), and any purported attempt to do so
shall be null and void; provided, however, either party may so assign without
such consent, to a successor in interest in the event of a merger, sale of all
or substantially all of the assets of such party, or consolidation provided that
the surviving entity or purchaser expressly assumes in writing the performance
of all of the terms of this Agreement. Subject to the foregoing, this Agreement
is binding upon, inures to the benefit of and is enforceable by the parties
hereto and their respective successors and assigns.

 

6

 

 

13.ENTIRE AGREEMENT

 

This Agreement (together with the Order Forms, the AUP, and any other exhibits
attached hereto or addenda/amendments made a part of this Agreement) constitute
the entire agreement between the parties with respect to the subject matter
hereof, and supersede any and all agreements or understandings, whether written
or oral, between the parties with respect to such subject matter.

 

14.Amendments

 

Any modification of, amendment to, or waiver of any provision of this Agreement
or additional obligation assumed by either party in connection with this
Agreement shall be binding only if evidenced in writing and signed by both
parties.

 

15.Partial Invalidity

 

If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions will continue in
full force and effect without being impaired or invalidated in any way.

 

16.Waiver

 

Any forbearance, failure or delay by either party in exercising any right,
power, or remedy under this Agreement shall not be deemed a waiver and any
single or partial exercise of any right, power or remedy shall not preclude the
further exercise thereof.

 

17.NOTICES

 

Any notices required or permitted under the terms of this Agreement or required
by law must be in writing and must be (i) delivered in person, (ii) sent by
registered mail return receipt requested, or (iii) sent by overnight air
courier, in each case to the address specified below each parties respective
signature on the last page of this Agreement, or such other address as may be
specified by the parties from time to time. Notices will be considered to have
been given at the time of actual delivery in person, three (3) business days
after deposit in the mail, or one (1) business day after delivery to an
overnight air courier service.

 

18.Governing Law

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California without regard to the conflicts of laws
principles thereof. Each party hereto consents to and hereby submits to the
exclusive jurisdiction and venue of any state or federal court located in Orange
County, California, in connection with any action, lawsuit, or litigation
between the parties arising out of or relating to this Agreement.

 

19.COMPLIANCE WITH LAWS; CUSTOMER DATA AND MEDIA

 

19.1 Compliance with Law. Customer agrees to fully observe and comply with all
applicable Federal, State and local laws, rules, and regulations and orders
pertaining to the its business and the business of its Affiliates and with
respect to the Services.

 

19.2 Data and Media. Customer represents and warrants that it, or its
Affiliates, own or have the legal right to possess and transmit or otherwise use
as they are using, all data, media and other tangible or intangible property of
any kind possessed, transmitted or otherwise used or sold in the business of
Customer and its Affiliates.

 



7

 



 

19.3 With respect to any breach, or alleged breach, of this Section 19, Company
may suspend any and all Services until such time as Company reasonably
determines that provision of the Services will not violate, or assist in the
violation of, any such law, rule or regulation.

 

20.Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. The parties have executed this Professional
Services Agreement as of the date first written above. Signatures that are faxed
and/or electronically scanned and emailed are valid.

 

21.PUBLICITY AND REPRESENTATIONS OF AFFILIATES

 

Company may use Customer’s name in a listing of new, representative or
continuing customers in press releases, on its website, or in other marketing
materials or dissemination of information. Customer may not use Company’s name
in any press releases, on its website, or in other marketing materials or
dissemination of information without the prior written consent of Company

 



8

 



 



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
and in consideration of the agreements contained herein, do hereby execute this
Professional Services Agreement, with each signatory warranting his or her
ability to enter into this agreement for the entity herein named as a party
hereto.

 

COMPANY: CUSTOMER:     AllDigital, Inc Broadcast International, Inc.     By: /s/
Paul Summers By: /s/ James E. Solomon         Print Name: Paul Summers Print
Name : James E. Solomon         Title: C.E.O Title: CFO

 



9

 



 

Order Form

 

This Order Form, together with the attached exhibits if any (collectively, the
“Order Form”), is entered into by and between AllDigital, Inc. (“AllDigital”),
and Broadcast International, Inc. (“Customer”).

 

This Order Form is subject to and governed by the Professional Services
Agreement (the “Agreement”), entered into by AllDigital and Customer on or prior
to the effective date of this Order Form. All capitalized terms not defined in
this Order Form shall have the meanings ascribed to them in the Agreement. By
executing this Order Form, the Parties agree to be bound by the terms and
conditions in this Order Form.

 

1.ALLDIGITAL CONTACT INFORMATION.

 

AllDigital, Inc.

220 Technology Drive, Suite 100

Irvine, CA 92618

Main: 949-250-0701

 

PM CONTACT   David Hemingway MOBILE PHONE   949-463-4556 EMAIL ADDRESS  
david@alldigital.com

 

BUSINESS CONTACT   John Walpuck MOBILE PHONE   720-324-6369 EMAIL ADDRESS  
john@alldigital.com

 

2.TERM OF THIS ORDER FORM.

 

The “Term” of this Order Form shall be as follows:

 

Start Date (Effective Date)   January 6, 2013 End Date   Earlier of termination
(see Section 7.D), or the six month anniversary of the Cutover Date (as defined
below).

 



10

 

 

3.DISCOVERY PROCESS AND TRANSITION PERIOD SERVICES

 

Immediately upon the execution of this Order Form, AllDigital will begin to
interview and work with Customer personnel, Customer’s financial advisors, and
the members of the Executive Committee of Customer’s Board of Directors (the
“Executive Committee”), and Customer shall cause each of the same to work in
good faith with AllDigital, to achieve the following objectives:

 

  i. Secure existing physical assets, and remotely backup software code and
related documentation (to the extent not already performed), as well as other
tangible and intangible assets         ii. Review and document (to the extent
required) Customer’s existing work streams, business processes, tasks, and
activities, by function, to determine Customer inventory and baseline Customer’s
existing operations         iii Present to the Executive Committee as soon as
possible a series of recommendations, anticipated savings, and timelines to
further restructure and streamline Customer’s operations, and to finalize the
scope and pricing of the Monthly Services, including an updated next 12 month
cash-based operating model         iv. Implement the Executive Committee
approved recommendations in accordance with the timelines         v. Immediately
implement and begin to support agreed upon restructuring and operational
streamlining during the Discovery Process and Transition Period

 

Collectively, items i. – v. immediately above will be referred to as the
“Discovery Process”. During the Discovery Process the parties shall work
together in good faith to mutually determine the specific scope of the Services
set forth under Section 4 below to be provided by AllDigital to Customer (the
“Monthly Services”) during the remainder of the Term of this Agreement. The
period of time between the Effective Date and the agreed upon date that
AllDigital begins to perform the Monthly Services, as mutually determined by the
parties in good faith during the Discovery Process, will be referred to as the
“Transition Period”. The date that AllDigital begins to perform the finalized
scope of Monthly Services will be referred to as the “Cutover Date”.

 

4.MONTHLY SERVICES

 

As of the Cutover Date, AllDigital will perform the Monthly Services, working
with Customer’s employees, third party vendor partners, financial advisors, and
Executive Committee designated points of contact, which Monthly Services (as
mutually determined by the parties in good faith pursuant to Section 3 above)
shall include the services and duties further defined and described below unless
otherwise agreed by the parties in writing during the Discovery Process:

 

  i. Management Support Services         ii. Deal Desk Services         iii.
Platform Management Service         iv. Operations Support Services         v.
Accounting Service

 

AllDigital shall begin to provide the Monthly Services as of the Cutover Date
only with the express written consent of the Executive Committee.

 

11

 

 

A.Management Support Services

 

AllDigital will provide the following general management and technical support
to each of the Service areas summarized herein, as well as the following
additional services and duties for Customer and end-user customers, as
applicable (collectively, “Management Support Services”):

 

  i. Implement an integrated business operations calendar of weekly meetings and
reporting, between Customer and AllDigital personnel; such business operations
calendar to generally include: sales pipeline updates; cash reporting, and;
platform, product, and customized project development project status.        
ii. Lead and support joint (Customer and AllDigital) and individual Customer
sales pipeline opportunities, working with Customer sales personnel to drive the
realization or closure of each open opportunity.         iii. Review existing
sales incentive compensation plans and other accountability and/or performance
metrics, and implement changes as agreed upon by the Executive Committee.      
  iv. Implement and enforce pre-approval and other cash controls to strengthen
management control over travel and other general and administrative expenditures
        v. Assist in the renegotiation, restructuring, and other conversion of
outstanding accounts payable, leases, network services, and vendor contracts,
and other liabilities.         vi. Manage and support 3rd party vendor partners
who provide services to Customer         vii. Perform and support human
resources related functions, activities, tasks, and compliance         viii.
Manage in-house customary contract question and issues that arise in the
ordinary course of business.

 

B.Deal Desk Services

 

AllDigital will provide the following services and duties related to customer
proposal preparation, profitability and pricing analysis, as well as proposal
technical and business reviews and approvals, prior to end-user customer
submission (collectively, “Deal Desk Services”):

 

  i. Implement proposal development, review and approval processes to ensure
each new customer proposal, or existing customer upsell or upgrade proposal,
adheres to such processes.         ii. Perform gross margin estimated
profitability and pricing analyses to accompany each proposal         iii.
Ensure technical and business review of each proposal



 

C.Platform Management Services

 

AllDigital will provide the following services and duties related to CodecSys
and Content Management System (“CMS”) platform development and management
(collectively, “Platform Management Services”):

 

  i. Review existing proof of concept (“PoC”), laboratory testing, and other
CodecSys requirements feedback against Customer’s existing roadmap,
specifications documentation, and for overall reasonableness.         ii.
Baseline and inventory existing development efforts against sales pipeline
opportunities, as well as the results of Section 3.D.i. immediately above.

 



12

 



 

        iii. Implement agreed upon action plans and timelines (e.g., 30 days) to
convert existing PoC and laboratory testing to paying customers, or bring
closure to such activities.         iv. Work with existing Customer personnel to
further baseline, prioritize, and support the continued development of the
CodecSys and CMS platforms in accordance with a revised (mutually agreed upon)
roadmap and functional specifications.         v. Lead and support project
management functions related to customized integration and development services
projects.         vi. Manage, support and lead the development of test plans,
quality assurance testing, and quality control feedback loops to ensure product
and platform development efforts meet documented specifications and
requirements.

 

D. Operations Support Services

 

Provide services and duties related to resource management, security management,
network management, systems administration and engineering support, technical
and customer support, and information technology support (collectively,
“Operations Support Services”), working with Customer’s third party vendor
partners, and individually, as applicable. Examples of such services and duties
include:

 

  i. Provide quality of service monitoring, alerting, and email system
management services (collectively, “Resource Management Services”).         ii.
Manage, maintain and update (active and passive) operational and diagnostic
monitoring (i.e., service checks) related to database, application and mail
servers         iii. Manage alert notification for end-user customers in
accordance with agreed upon: (a) primary points of contact, (b) escalation
contacts, (c) business rules, and (d) security protocol         iv. Provide
network and system security services (collectively, “Security Management
Services”) as applicable for Customer and end-user customer.         v. Perform
the daily, weekly, quarterly, monthly, etc. activities, tasks, and assessments
set forth in accordance with industry practices, existing security standards,
and contractual requirements.         vi. Perform daily monitoring and review of
quality of service monitoring results for specific security service checks.    
    vii. Support, as applicable, the implementation of GR Security (“GRSEC”)
Role-based Access Control (“RBAC”) practices, policies, and software updates to
restrict user access to applications and programs generally at the operating
system level.

 



        viii. Provide production network management and managed network security
services (collectively, “Network Management Services”) for Customer and end-user
customers, working with Customer third party vendor partners as applicable.    
    ix. Provide applicable and contractual customer support services for
end-user customers in accordance with service level requirements.      



13

 





 

  x. Provide network security and troubleshooting support for end-user
customers, such troubleshooting support means managing firewalls, opening ports
for new services; adding new customer IP addresses; and; block access from
attacking sources.         xi. Perform systems administration support tasks that
require super user privileges such as managing root access to designated
systems, as well as maintaining, updating and managing access control, and
directory structures.         xii. Provide debugging and troubleshooting support
for certain end-user customers.         xiii. Serve as primary Lightweight
Directory Access Protocol (“LDAP”) administrator, ensuring proper
authentication, root access, activity logs, and LDAP replication (i.e., backup)
in accordance with business rules and access lists provided by Customer and/or
end-user customers.         xiv. Manage Super User Do (“SUDO”) administrator
privileges by server / system; privileges means the ability to delete
directories and manage accesses.         xv.. Provide 24/7 systems
administration and engineering support services as applicable for Customer
infrastructure and end-user customers (e.g., implement OS updates and patches;
troubleshooting support services; respond to system and network attacks and
compromises; respond to alerts related to Resource Management Services)

 

E.Accounting Services

 

Provide the following general accounting services and duties as applicable:

 

  i. Compile, review, generate and submit monthly service billings to end-user
customers from Customer’s accounting system.         ii.. Perform collections
follow up on all past due accounts receivable in conjunction with weekly cash
reporting (see Management Support Services above), provided that any matter in
which litigation is advisable in AllDigital’s reasonable judgment shall not be
handled by AllDigital and shall be referred to the Executive Committee        
iii. Input accounts payable invoices, accruals, and other accounting related
data into Customer’s accounting system for financial reporting purposes.        
iv. Work with Customer’s third party auditor to prepare for and support upcoming
annual and quarterly SEC reporting.         v.. Perform other related general
accounting services and functions

 

5.RESPONSIBILITIES.

 

A.     AllDigital and Customer Joint Responsibilities. In addition to any
individual or other obligations set forth under the Agreement or this Order
Form, AllDigital and Customer each shall:

 

i.Support a weekly or otherwise regularly scheduled status call with Customer
designated contact personnel to report and discuss: business status, sales
pipeline and cash updates, and other applicable matters

 

B.      AllDigital Responsibilities. In addition to any other obligations set
forth under the Agreement or this Order Form, AllDigital shall:

 

i.Provide the Services set forth in this Order Form.

 

14

 

 

C.      Customer Responsibilities. In addition to any other obligations set
forth under the Agreement or this Order Form, Customer shall:



 

i.Designate Executive Committee member(s) and financial advisor personnel, with
decision-making authority, to serve as the principal points of contact
throughout the Term.

 

6. SERVICE FEES.

 

Customer shall pay the following Service Fees for the Services:

 

Item Fees(1) Discovery Process & Transition Period Services $60,000 for the
initial 30 day period Monthly Services(2) $ TBD

 

  (1) See General & Billing Notes for any specialized payment terms applicable
to this Order Form.   (2). TBD during the Discovery Process and Transition
Period; see Section 3 of this Order Form; in any event, the amount paid to
AllDigital shall be less than the anticipated monthly savings to be realized by
Customer

 

7. GENERAL AND BILLING NOTES

 

A.      Discovery Process & Transition Period Services: Customer shall provide
AllDigital with an advance payment of $60,000 for the initial 30 day period of
the Discovery Process & Transition Period Services, immediately upon the
execution of this Order Form. Any subsequent payments for the remainder of the
Discovery Process & Transition Period Services shall be mutually agreed upon.

   

B.     Monthly Services Payments. Billing and payments for the Monthly Services,
beyond the Discovery Process & Transition Period, shall occur on a 30-day cycle
beginning on the first day of the month following the Cutover Date. Payments for
the Monthly Services shall be due in advance, i.e., no later than the first day
of each monthly period. Payment for the Monthly Services from the Cutover Date
to the end of the first month of such Services shall be pro-rated and due prior
to beginning the Services.

   

C.     Travel Expenses. All fees stated in this Order Form do not include any
reasonable travel, living and other out-of-pocket expenses incurred by
AllDigital in connection with the Services (“Travel Expenses”). Customer shall
reimburse AllDigital for all such Travel Expenses but only to the extent that
such expenses have been approved by Customer in advance and in writing and
provided that AllDigital submits documentary proof of such expenses.

   

D.     Order Form Expiration / Termination.: At any time during the Term, either
party may terminate this Order Form upon 30 days advance written notice.

 

15

 

 

BY SIGNING BELOW, the Parties agree to be bound by the terms of this Order Form.

 

AllDigital, Inc   Broadcast International, Inc.       Signature: /s/  
Signature: /s/           Name: Paul Summers   Name : James E. Solomon          
Title: CEO   Title: CFO           Date: January 6, 2013   Date: January 6, 2013

 

16

 



 